PECK, C. J.
But two questions are made on this record. One arises on a motion to exclude the confessions of the defendant, upon the ground that the circumstances surrounding him at the time they were made were threatening ; and that the confessions were not corroborated.
1. No objection was made to the admissibility of the confessions at the time they were deposed to by the witness. The witness stated that no promises were made to obtain the confessions, and no threats used if the defendant did not confess.
The circumstances stated were proper to be considered by the jury in determining the credibility of the confessions, and what force and effect should be given to them, *41but not sufficient to exclude them altogether. There was no error, therefore, in overruling the motion.
2. The other question grows out of the refusal of the court to give a charge asked by the defendant. After the court had charged the jury, the defendant asked the court to give the following charge to the jury: “ If the confessions of defendant are not corroborated, a strong presumption arises that they are not true.” There was no error in refusing this charge. Confessions are sometimes the most satisfactory evidence of the defendant’s guilt; sometimes they are of very little value; but we know of no general presumption that confessions, unless corroborated, should be regarded as untrue, or should be presumed to be so. All confessions ought to be cautiously received by the court, and carefully considered by the jury. If voluntarily and intelligently made — not obtained by promises of favor, or by putting in fear by either threatening acts or words— a jury may very properly convict on confessions merely, without other evidence; but, if made by an ignorant party, under suspicious circumstances, as, if made when no one is present but the witness, or made by one in the custody of an officer, or in jail, and to a person interested to obtain them, or to one who might be supposed to inspire the prisoner with fear, or with a hope that by confessing, he would obtain a mitigation of his punishment, or from any other cause that might be fairly presumed to exercise an undue influence on the prisoner’s mind, then conviction should rarely, if ever, be based upon such confessions only, without corroborating evidence. After the defendant’s charge was refused, the court said to the jury, “ You will recollect what I told you as to the law of confessions.” To this the defendant objected, as a qualification of his charge. It is not readily seen how that remark can be construed as a qualification of the charge that had been refused. If the charge had been given in whole, or in part, it might, perhaps, amount to a qualification. But the charge was not asked in writing; therefore, if it had been given, there would have been no error in adding to it a proper qualifi*42cation. Courts are only prohibited from qualifying charges asked in writing. — Rev. Code, § 2756.
Let the judgment be affirmed.